Appellant was convicted of violating the local option law, her punishment being assessed at one year confinement in the penitentiary.
This record is before us without a statement of facts or bill of exceptions. There are two grounds set up in the motion for new trial why the judgment is erroneous, first, that the court erred in refusing defendant's motion to return a verdict of not guilty for the want of sufficient evidence, because it is shown that the prosecuting witness, Payne, was drunk at the time of the transaction charged against appellant, and to such an extent that his mind was incapable of stating sufficient facts connectedly that show a sale, and the other evidence showed there was in law no sale of intoxicating liquors by defendant to Payne. Second ground of the motion is that the verdict is not sustained by the evidence and is contrary to the law. In the absence of the evidence we are unable to revise these two grounds. As the matter is presented the judgment will be affirmed.
Affirmed.